Name: Commission Regulation (EU) NoÃ 549/2010 of 23Ã June 2010 amending and correcting Regulation (EU) NoÃ 1272/2009 laying down common detailed rules for the implementation of Council Regulation (EC) NoÃ 1234/2007 as regards buying-in and selling of agricultural products under public intervention
 Type: Regulation
 Subject Matter: agricultural policy;  trade policy;  animal product
 Date Published: nan

 24.6.2010 EN Official Journal of the European Union L 157/1 COMMISSION REGULATION (EU) No 549/2010 of 23 June 2010 amending and correcting Regulation (EU) No 1272/2009 laying down common detailed rules for the implementation of Council Regulation (EC) No 1234/2007 as regards buying-in and selling of agricultural products under public intervention THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(a), (d), and (j), in conjunction with Article 4 thereof, Whereas: (1) Article 12(2) of Regulation (EC) No 1234/2007 provides that the Commission, without the assistance of the Committee referred to in Article 195(1) of that Regulation, is to close public intervention for beef, where over a representative period, the conditions provided for in Article 12(1)(c) of that Regulation are no longer fulfilled. It is necessary to set the representative period for the closing of public intervention for beef through a tendering procedure and, therefore, to reflect this power of the Commission in Article 16 of Commission Regulation (EU) No 1272/2009 (2). (2) In Article 29(2) of Regulation (EU) No 1272/2009, differing and erroneous provisions have been adopted in the different language versions as regards the rules to be applied when the storage place indicated by the offerer or tenderer is changed by the intervention agency. As a consequence, it is necessary to clarify that in that case the additional transport costs shall be borne by the intervention agencies, except for the first 20 km, and to add that where Article 38(3) applies, the reduction shall not exceed the transport costs beyond 100 km. (3) Part IX of Annex III to Regulation (EU) No 1272/2009 lays down provisions related to cartons for the packaging of beef bought into intervention. It is necessary to adapt the sealing requirements provided for in point 6 in order to align them to the requirements in Section I of Annex II to Regulation (EC) No 853/2004of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (3). (4) At the occasion of this amendment of Regulation (EU) No 1272/2009 it is appropriate to correct an omission in Article 25 of that Regulation. (5) Regulation (EU) No 1272/2009 should therefore be amended and corrected accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1272/2009 is amended as follows: 1. In Article 16(2), point (b) is replaced by the following: (b) the tendering procedure for buying-in beef by category and Member State, or region thereof, on the basis of the two most recent weekly market prices recorded, in accordance with Article 12(1)(c) of Regulation (EC) No 1234/2007. That tendering procedure shall be closed by the Commission, in accordance with the same procedure, by category and Member State, or region thereof, on the basis of the most recent weekly market prices recorded. 2. In the first subparagraph of Article 16(6), the introductory phrase is replaced by the following: For the purposes of Article 12(1)(c), Article 12(2) and Article 18(3)(b) of Regulation (EC) No 1234/2007, the following rules shall apply: 3. In Article 25, the first paragraph is replaced by the following: After having checked the admissibility of the offer or tender as referred to in Article 11(1) and after having notified in accordance with Article 20(3), the intervention agency shall issue a delivery order, without prejudice to the measures adopted in accordance with Articles 14(1) and 19(1). The delivery order shall be dated and numbered and shall show: (a) the quantity to be delivered; (b) the final date for delivery of the products; (c) the storage place to which the products shall be delivered; (d) the price at which the offer or tender is accepted. 4. In Article 29, paragraph 2 is replaced by the following: 2. If the storage place indicated by the offerer or tenderer is changed by the intervention agency, in accordance with Article 26(1), the additional transport costs, except for the first 20 km, shall be borne by the intervention agency. However, the transport costs over 100 km shall still be borne totally by the intervention agency. This paragraph shall not apply in case of application of Article 31(2). 5. In Article 38(3), point (a) is replaced by the following: (a) the transport costs between the actual place of takeover designated by the intervention agency and the storage place referred to in Article 10(1)(a)(iv) where the products should have been delivered at the lowest cost, but not exceeding the 100 km limit referred to in Article 29(1); and 6. In Part IX of Annex III, point 6 is replaced by the following: 6. Cartons must be sealed: (a) by means of the mark applied in accordance with Section I of Annex II to Regulation (EC) No 853/2004; and (b) by intervention agency labels bearing a serial number on both ends of the carton affixed in such a way that they are destroyed when the carton is opened. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply: (a) from 1 July 2010 for beef and veal, butter, skimmed milk powder and cereals; and (b) from 1 September 2010 for rice. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 349, 29.12.2009, p. 1. (3) OJ L 139, 30.4.2004, p. 55.